Citation Nr: 0312256	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-06 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1974.

This appeal arose from an April 2001 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran had not 
presented sufficient new and material evidence to reopen his 
claim of entitlement to service connection for a low back 
disorder.  In November 2001, he testified before the 
undersigned at a Travel Board hearing conducted at the 
Muskogee RO.  In January 2002, this case was remanded by the 
Board of Veterans Appeals (Board) for additional development.  
The case is once again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The RO denied service connection for a back disorder in 
March 1993 and the veteran was notified of this decision the 
following month; he failed to timely appeal this decision.

2.  The evidence submitted since that time fails to show that 
he suffered from a low back disability that was either 
related to his period of service or to a service-connected 
disorder.


CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for low back disorder in 1993 is not new and 
material and the March 1993 decision of the RO is final and 
is not reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 3.307, 3.309, 3.310(a), 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has argued that he has presented sufficient new 
and material evidence to reopen his claim for service 
connection for a low back disorder.  He has contended that 
the evidence does show that he developed a chronic back 
disorder either directly related to his period of service or 
to his service-connected left knee disorder, which had 
resulted in an altered gait.  Therefore, he believes that the 
claim should be reopened and service connection granted.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The evidence that was of record at the time that the RO 
considered this issue in March 1993 will be briefly reviewed.  
The service medical records had shown that the veteran had 
been seen in March 1970 for complaints of low back pain.  
Range of motion was noted to be full and he was treated with 
heat and Robaxin.  There were no further complaints about the 
back during service and the August 1973 separation 
examination was within normal limits.

The veteran was examined by VA in May 1975.  He complained of 
soreness and stiffness in the low back, particularly in the 
morning.  The examination found full range of motion.  An x-
ray was normal.  The diagnosis was history of back strain 
residuals.

In July 1975, the RO issued a rating action which denied 
service connection for a low back disorder.  At that time, it 
was found that, while he had been seen in service for low 
back pain, there had been no back problem found on the VA 
examination.

The veteran then submitted VA outpatient treatment records 
from 1990 and 1991.  On December 12, 1991, he was seen with 
complaints of stiffness in the back; these complaints were of 
several years duration.  There was no point tenderness and 
range of motion was full.  VA examined the veteran in 
September 1992.  He complained of stiffness in the back with 
numbness in the right leg.  The examination found no postural 
abnormalities and no postural deformities.  The back 
musculature was within normal limits.  Forward flexion was to 
85 degrees; extension was to 5 degrees; lateral flexion was 
to 30 degrees bilaterally; and rotation was to 45 degrees 
bilaterally.  There was some pain on flexion.  The diagnosis 
was chronic low back pain.

In March 1993, the RO issued a rating decision which denied 
service connection for a low back disorder.  It was found 
that there was no evidence of record linking his back 
complaints to his service-connected left knee.

Following this denial, the veteran submitted VA treatment 
records developed between 1990 and 2002.  These noted 
treatment for complaints of low back pain.  In October 1992, 
he noted that this pain had been present since the 1970's.  
Sacroilitis was ruled out in 1993.  An x-ray from June 1995 
showed bilateral spondylolysis, first degree 
spondylolisthesis at L5-S1 and degenerative changes at the 
apopyseal joints at L5-S1.  These records indicated that he 
walked with a slight limp, see an October 2000 note (although 
the March 2001 VA examination noted no abnormalities of 
posture or gait).  He also used to cane.  

The veteran testified before the undersigned at a Travel 
Board hearing in November 2001.  He referred to his treatment 
with Robaxin during basic training after complaining of back 
pain.  He indicated that he had had pain throughout service, 
although he admitted that he had not sought treatment.  He 
also indicated that he had two work physicals during 1975 
which found him unfit for the employment sought due to his 
back (a request for these records by the RO was futile-
neither company had any records).  He stated that there were 
no medical records between his release from service and the 
1990's because he would self-medicate.

A December 2002 statement from his VA physician noted that 
the veteran had low back pain mostly with movements or with 
walking/standing for a few minutes.  This pain was localized 
to the lumbar area; he also reported some numbness in the 
posterior right leg.  He walked with a cane and was noted to 
be morbidly obese.  The diagnosis was chronic low back pain 
with some radiculopathy.


Relevant laws and regulations

Initially, there were amendments made to the regulations 
governing new and material evidence as part of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. § 5103A & 5107 (West 
2002)) (VCAA).  These amendments altered the definition of 
what constitutes "new and material" evidence, see 38 C.F.R. 
§ 3.156(a) (2002), as well as redefining the application of 
the duty to assist, see 38 C.F.R. § 3.159(c) (2002) and 
finding that medical examinations and opinions are required 
only after new and material evidence has been presented, see 
38 C.F.R. § 3.159(c)(4)(iii) (2002).  However, these 
amendments are only effective prospectively for claims filed 
on or after August 29, 2001.  Therefore, since this 
appellant's claim was filed in December 2000, the definition 
of "new and material" evidence effective at that time will 
be used.  

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2001).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
2002).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 5, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

The VCAA was signed into law on November 9, 2000.  This 
enhanced the notification and assistance duties of VA towards 
claimants.  In the instant case, it is found that these 
duties have been met.

Initially, it is noted that the veteran was sent 
correspondence by the RO in March 2001 which informed him of 
the provisions of the VCAA.  This letter informed him of what 
evidence was of record and informed him of the evidence and 
information that he could provide to substantiate his claim.  
He was also informed of what evidence and information VA 
would obtain to substantiate his claim.  In January 2002, 
this issue was remanded by the Board for additional 
development.  This remand also informed the veteran of what 
evidence and information was needed to support his claim.  In 
a supplemental statement of the case (SSOC) issued in 
November 2002, the veteran was provided with the post-VCAA 
regulations.  He was also given the opportunity to present 
his arguments at a personal hearing in November 2001.  

Thus, it is determined that the RO has informed the veteran 
of the information and evidence necessary to substantiate his 
claim.  He was notified of what information and evidence was 
being obtained by VA and what information and evidence he 
needed to provide in support of his claim.  For these 
reasons, further development is not needed to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



Discussion

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the March 1993 decision by the RO remains final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In this case, the 
additional evidence is merely cumulative.  The evidence 
previously of record showed that the veteran had chronic low 
back pain which had not been related to either his service or 
to his service-connected left knee disorder.  The evidence 
submitted after the 1993 decision shows nothing new.  This 
evidence merely continues to demonstrate that the veteran 
does, indeed, have a low back disorder.  However, this 
evidence offered nothing new as to any link between either 
his service or his service-connected left knee disorder.

Moreover, the additional evidence is not "material."  The 
additional evidence must bear directly and substantially upon 
the specific matter under consideration and which by itself 
or in conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
The additional evidence contains no objective proof whatever 
that the veteran's currently diagnosed back disorder, to 
include degenerative changes, either existed in service, was 
present to a compensable degree within one year of discharge, 
or was etiologically related to his service-connected left 
knee disorder.  While the veteran has expressed his belief 
that a connection exists to either his service or to his 
service-connected left knee disorder, he is not competent, as 
a layperson, to render an opinion as to medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, based upon the above, it is found that the 
preponderance of the evidence is against the veteran's claim 
that he has presented new and material evidence to reopen his 
claim of entitlement to service connection for a low back 
disorder.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder, the benefit sought on appeal is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

